DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 4/23/2021 have been accepted. Claims 1-4, 6-14, 16-20, and 22 are still pending. Claims 1, 10, 18, and 22 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 2/24/2021.
Allowable Subject Matter
Claims 1-4, 6-14, 16-20, and 22 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “the buffer size characteristic representing the total size of the buffer; determining a current state of the processor; and issuing memory requests at a given memory request rate by the processor for the data based on the identified characteristics of the data, the current state of the processor, and the buffer size characteristic, … setting the given memory request rate based on the decompressed size, the current state of the processor, and the buffer size characteristic”. 
The following is an examiner’s statement of reasons for allowance:
Atkisson et al. (US PGPub 2012/0124294, hereafter referred to as Atkisson) teaches a processor/buffer setup that will identify characteristics of the data to be stored such as length and status (dirty, valid, compressed, etc.) as well as identifying a characteristic of the buffer based on how full the buffer is and issuing read requests based on the determined data and buffer 
Bogin et al. (US PGPub 2005/0198459, hereafter referred to as Bogin) teaches using a buffer characteristic to set a request rate. Bogin does not teach that the buffer characteristic is the total size of the buffer (it uses how full the buffer is) and does not teach determining a process state and using the state and total buffer size to set the request rate.
Chambers (US Patent 5,481,701) teaches determining a decompressed size of the data. Chambers does not teach the amended limitations to the independent claims.
Amdahl et al. (US Patent 8,612,374, hereafter referred to as Amdahl) teaches setting a request rate based on the decompressed size of the data. Amdahl does not teach the amended limitations to the independent claims. Neither alone nor in combination do the references teach the amended limitations to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 2/24/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132